Citation Nr: 0501250	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1948 to January 1950, and from October 1953 to 
October 1957.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Winston-Salem VA Regional Office (RO), 
which denied service connection for residuals of a left leg 
injury, residuals of a low back injury, residuals of rib 
injuries, and residuals of a left shoulder injury.  In his 
substantive appeal, the veteran limited his appeal to the 
matters of entitlement to service connection for residuals of 
a back injury and a left leg injury, and in November 2004 
correspondence he expressly stated that he wished to withdraw 
his appeal as to the issues of service connection for 
residuals of rib injuries and a left shoulder injury.  
Accordingly, the issues of entitlement to service connection 
for residuals of a left leg injury and a back injury are the 
only issues before the Board.  In November 2004, the veteran 
appeared before the undersigned at a Travel Board hearing at 
the RO.  The Board granted his motion (presented orally at 
the hearing) to advance his appeal on the Board's docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran received what appears to be adequate "duty to 
assist" notification via a statement of the case (SOC) 
issued in March 2003.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination.  The service records at hand, along with lay 
statements from the veteran's spouse and a fellow serviceman, 
suggest that further medical evaluation regarding a 
connection between service and the veteran's current back and 
left leg disorders is indicated.  This is so particularly in 
light of service personnel records (apparently the only 
service records available as the remainder are presumed lost 
in a 1973 fire at the National Personnel Records Center's 
storage facility in St. Louis, Missouri) indicating that the 
veteran was hospitalized during service, competent 
postservice evidence from the veteran's spouse and a fellow 
serviceman who reported that the veteran sustained back and 
leg injuries in service, and the veteran's competent 
testimony to the effect that he has symptoms of back and left 
leg disorders that have been present since he sustained 
injuries to his back and left leg in service.  Postservice 
medical evidence includes private medical records dated 
through August 1991, that show diagnosis of "acute contusion 
and strain of low back," and degenerative disc disease at 
the L4-5 level.  VA outpatient records dated through May 2002 
show complaints of recurrent low back pain and diagnosis of 
degenerative joint disease.  A September 2000 VA outpatient 
record indicates a "[history] of multiple musculoskeletal 
injuries in service."  Inasmuch as there is no indication 
that an opinion regarding an etiological relationship between 
current back and left leg disorders and the veteran's service 
was ever requested or provided, further development of 
evidence is warranted.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

In testimony at the November 2004 hearing, the veteran 
indicated that he continues to receive treatment at the VA 
Medical Center in Asheville, North Carolina.  VA medical 
records after May 2002 have not been associated with the 
claims file.  As they are constructively of record, they must 
be secured.  


Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
back or left leg disorders from May 2002 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain records of any VA 
treatment for any back or left leg 
disorders not already or record.  

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine whether he has a 
back and/or left leg disorder that is, as 
likely as not, related to service (or 
whether any such disorder is due to other 
etiology).  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on review of the record, including 
available service records, and 
examination of the veteran, the examiner 
should provide a diagnosis for any 
current back and/or left leg disorder the 
veteran has, and provide an opinion as to 
whether it is at least as likely as not 
that any such disorder is related to 
and/or consistent with the low back and 
left leg injuries in service as described 
by the veteran.  The examiner must 
explain the rationale for any opinion 
given.


3.  The RO should then readjudicate the 
claims de novo.  If either remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




